UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7378



In Re:   MICHAEL BURNS,

                                                         Petitioner.




             On Petition for Writ of Mandamus. (CR-03-30)




Submitted:    February 23, 2004            Decided:   March 12, 2004




Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.




Petition denied by unpublished per curiam opinion.




Michael Burns, Petitioner Pro Se.




Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Burns petitions this court for a writ of mandamus

directing the district court to act on three pro se motions Burns

filed in a criminal case. After Burns filed the mandamus petition,

he   received    a   126-month    sentence      in    that    case,   and   criminal

judgment was entered on the district court’s docket. To the extent

that Burns claims the district court did not rule on the motions,

we note that the denial of a pending motion may be implied by the

entry of final judgment.         See Norman v. Apache Corp., 19 F.3d 1017,

1021 (5th Cir. 1994).          The mandamus petition is therefore moot.

Further, mandamus may not be used as a substitute for appeal.                    In

re   United    Steelworkers,      595    F.2d   958,    960    (4th   Cir.   1979).

Accordingly, while we grant Burns’ motion for leave to proceed in

forma pauperis, we deny his mandamus petition.                   We dispense with

oral   argument      because     the    facts   and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  PETITION DENIED




                                        - 2 -